Title: To James Madison from John Read Jr., 9 January 1805 (Abstract)
From: Read, John, Jr.
To: Madison, James


9 January 1805, Philadelphia. “J. F. Eckard of this place, prior to his departure for Europe in the latter end of the last spring, duly appointed me the Attorney in fact of Messr. Rucker and ⟨W⟩estphalen and others, merchants of the City of Hamburg, under an authority of ⟨su⟩bstitution from them, to act in their behalf respecting a claim, for the cargo of the Vessel called the Henrick Peter Scheel master, captured by an American Frigate ⟨o⟩n her voyage from Hamburg to Cape Francois, and carried into St. Christophers. This business has been before Congress, and as I learned from Mr. Eckard is fully understood by you. I have delayed Sir, addressing myself to you on the ⟨part⟩ of those Gentn. from an expectation that Mr. Eckards return would render it unnecessary; By the last letters from him however it is now ascertained, that this will not now take place before the adjournment of Congress.
“I now feel it my duty, to do all in my power for the interest of those Gentn. more especially as they are the subjects of a Foreign nation, and my anxiety is the greater, least Mr. Eckards absence should unfortunately be the ⟨o⟩ccasion, of adding to the heavy losses they appear to have sustained. These ⟨anxi⟩eties are the inducements for this letter, and in addressing myself to you Sir, I hope you will pardon the trouble I may give, in requesting from you, the information necessary for my government in this business.”
